DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered. Claims 1-20 remain pending in the application. 

Claim Objections
Claim 8-14 are objected to because of the following informalities:
Claim 8 recites “A computer program product comprising: one or more computer readable storage media”, please amend it to “A computer program on one or more non-transitory computer readable storage media”.
Claim 9-14 recite “The computer program product of claim 8”, please amend it to “The computer program product on one or more non-transitory computer readable storage media of claim 8”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson U.S. Patent Application 20190019218 in view of Yeoh U.S. Patent Application 20180120559, and further in view of Heo U.S. Patent Application 20190179331.
Regarding claim 15, Thompson discloses a computer system comprising: 
one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors (paragraph [0038]: The processor 20a, 22a, 24a is capable of populating, updating, using and managing data in a processor-accessible memory or storage 20b, 22b, 24b. Briefly, the storage 20b, 22b, 24b is a volatile storage device (e.g., RAM) and/or a non-volatile, non-transitory storage device… capable of storing, among any other information, data, device drivers and specialized application software which, when executed, enables the processor 20a, 22a, 24a to perform various computations and processing as described in the present disclosure), the program instructions comprising: 
program instructions to identify a first user of a plurality of users; program instructions to identify a location for the first user (paragraph [0034]: The MV advertising system 10 also includes an input node (see 17 in FIG. 3) configured to receive a first attribute of a first viewer 16a or of a first viewing zone 18a where the first viewer 16a is at and a second attribute of a second viewer 16b or of a second viewing zone 18b where the second viewer 16b is at... the first and second attributes may be any characteristics associated with, or indicative of, the viewer 16a/16b and/or the viewing zone 18a/18b, such as the presence or location of the viewer 16a/16b, the viewer's purchase history or path of travel in a store, or the location or other characteristics of the viewing zone 18a/18b); 

program instructions to dynamically alter multiple personalized, dynamic displays associated with the first user based on the transmitted input of the first user and the identified location of the first user (paragraph [0116]: in step 108 of FIG. 10… the MV display will present a first image generated from the first targeted advertising content selected by the first advertiser to the first viewing zone, and present a second image generated from the second targeted advertising content selected by the second advertiser to the second viewing zone; paragraph [0070]: FIGS. 9B and 9C depict examples in which the MV pixels 12a-12l function to form two different images for two different viewers located at two viewing zones);
wherein the dynamic displays is personalized for the first user based on the angle, speed, and distance and the content displayed within the dynamic display is a location, time, event or communication that provides information to the first user along the predicted path (paragraph [0047]: the appearance of each MV pixel 12 from the perspective of a viewer is dependent upon the angle at which the viewer looks to the MV pixel 12; paragraph [0052]: for each point in the 2D viewing zone coordinate system 40' to have a unique viewing angle to the MV pixels 12a-12l, such that the bundle of beamlets directed towards each viewing zone, which is formed of one or more of those points each having a unique viewing angle, can be uniquely identified; paragraph [0086] The attributes that may be used to select and associate targeted advertising contents with viewing zones… a location of the viewer, a characteristic of the 
Thompson discloses all the features with respect to claim 15 as outlined above. However, Thompson fails to disclose in response to the first user reaching a predetermined threshold, dynamically alter dynamic displays using diffraction grating by modifying a calculated wavelength associated with the first user based on the transmitted input of the first user, a predicted path of the first user, and the identified location of the first user explicitly. 
Yeoh discloses dynamic displays using diffraction grating by modifying a calculated wavelength associated with the first user (paragraph [0087]: The multilayer diffraction grating 832 can include twelve spectrally and polarization state selective layers, each having a predetermined grating period and orientation designed based on a predetermined operating wavelength to diffract one component of the twelve component beam 845 in a particular direction for each orientation of the scanning mirror 830; Yeoh’s teaching of multilayer diffraction grating can be combined with Thompson’s device, to operate personalized wavelength in particular direction for each user).
 Therefore, it would be obvious before the effective filing date of the claimed invention to combine Thompson’s to operate predetermined wavelength in particular direction as taught by Yeoh, to display image based on user’s preference and characteristic.
Thompson as modified by Yeoh discloses all the features with respect to claim 15 as outlined above. However, Thompson as modified by Yeoh fails to disclose in response to the first user reaching a predetermined threshold, dynamically alter dynamic displays based on the transmitted input of the first user, a predicted path of the first user, and the identified location of the first user. 
Heo discloses in response to the first user reaching a predetermined threshold, dynamically alter dynamic displays based on the transmitted input of the first user, a predicted path of the first user, and the identified location of the first user (paragraph [0021]: determine, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Thompson and Yeoh’s to alter display within a predetermined threshold as taught by Heo, to display appropriate information to guide a user to a destination in an optimized manner.

Regarding claim 17, Thompson as modified by Yeoh and Heo discloses the computer system of claim 15, wherein the program instructions to simultaneously display multiple personalized, dynamic displays comprise program instructions to display multiple a personalized, dynamic displays to each user of the plurality of the users simultaneously based, at least in part on each respective user’s location, gaze, and input (Thompson’s paragraph [0034]: The MV advertising system 10 also includes an input node (see 17 in FIG. 3) configured to receive a first attribute of a first viewer 16a or of a first viewing zone 18a where the first viewer 16a is at and a second attribute of a second viewer 16b or of a second viewing zone 18b where the second viewer 16b is at... the first and second attributes may be any characteristics associated with, or indicative of, the viewer 16a/16b and/or the viewing zone 18a/18b, such as the presence or location of the viewer 16a/16b, the viewer's purchase history or path of travel in a store, or the location or other characteristics of the viewing zone 18a/18b). 


Claim 1 recites the functions of the apparatus recited in claim 15 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 15 applies to the method steps of claim 1.

Regarding claim 2, Thompson as modified by Yeoh discloses the computer-implemented method of claim 1, wherein the simultaneously displaying multiple personalized, dynamic displays comprises: generating personalized, dynamic images from received input of the first user; predicting a route of the first user (Thompson's paragraph [0034]: The MV advertising system 10 also includes an input node (see 17 in FIG. 3) configured to receive a first attribute of a first viewer 16a or of a first viewing zone 18a where the first viewer 16a is at... the first and second attributes may be any characteristics associated with, or indicative of, the viewer 16a/16b and/or the viewing zone 18a/18b, such as the presence or location of the viewer 16a/16b, the viewer's purchase history or path of travel in a store, or the location or other characteristics of the viewing zone 18a/18b). However, Thompson as modified by Yeoh fails to disclose automatically changing the personalized, dynamic image in response to the first user reaching a predetermined threshold based on the received input of the first user and the predicted route of the first user.
Heo discloses automatically changing the personalized, dynamic image in response to the first user reaching a predetermined threshold based on the received input of the first user and the predicted route of the first user (paragraph [0021]: determine, based on the location 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Thompson and Yeoh’s to alter display within a predetermined threshold as taught by Heo, to display appropriate information to guide a user to a destination in an optimized manner.

Claim 3 recites the functions of the apparatus recited in claim 17 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 17 applies to the method steps of claim 3.

Regarding claim 4, Thompson as modified by Yeoh and Heo discloses the computer-implemented method of claim 1, wherein simultaneously displaying multiple personalized, dynamic displays comprises:
analyzing received input of the first user; generating personalized images, locations, notifications, and communications based on received input of the first user; calculating the first user’s positioning by predicting the first user’s path (Thompson's paragraph [0034]: The MV advertising system 10 also includes an input node (see 17 in FIG. 3) configured to receive a first attribute of a first viewer 16a or of a first viewing zone 18a where the first viewer 16a is at... the first and second attributes may be any characteristics associated with, or indicative of, the viewer 16a/16b and/or the viewing zone 18a/18b, such as the presence or location of the viewer 
and changing the generated personalized images, locations, notifications, and communications as the first user reaches a predetermined threshold (Heo’s paragraph [0021]: determine, based on the location information received by the communication unit, that the vehicle has entered an area within a predetermined distance from an intersection at which the vehicle changes a travel direction according to a preset route information; detect an object located around the intersection through the sensing unit; and control the display unit to output a route to an entrance of the intersection based on information related to the object located around the intersection; paragraph [0148]: The short-range communication unit 410 may construct short-range area networks to perform short-range communication between the vehicle 100 and at least one external device).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Thompson’s to operate predetermined wavelength in particular direction as taught by Yeoh, to display image based on user’s preference and characteristic; and combine Thompson and Yeoh’s to alter display within a predetermined threshold as taught by Heo, to display appropriate information to guide a user to a destination in an optimized manner.

Regarding claim 5, Thompson as modified by Yeoh and Heo discloses the computer-implemented method of claim 1, wherein displaying multiple, personalized dynamic images comprises transmitting multiple images on multiple wavelengths based on received input, gaze, and predicted path of the plurality of users (Thompson’s paragraph [0116]: in step 108 of FIG. 10… the MV display will present a first image generated from the first targeted advertising content selected by the first advertiser to the first viewing zone, and present a second image generated from the second targeted advertising content selected by the second advertiser to the second viewing zone; paragraph [0070]: FIGS. 9B and 9C depict examples in which the MV 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Thompson’s to operate predetermined wavelength in particular direction as taught by Yeoh, to display image based on user’s preference and characteristic; and combine Thompson and Yeoh’s to alter display within a predetermined threshold as taught by Heo, to display appropriate information to guide a user to a destination in an optimized manner.

Regarding claim 6, Thompson as modified by Yeoh and Heo discloses the computer-implemented method of claim 1, wherein displaying multiple, personalized dynamic images comprises altering the personalized dynamic images and wavelengths that display each of the personalized dynamic images depending on the first user’s predicted path, gaze, and input (Thompson’s paragraph [0116]: in step 108 of FIG. 10… the MV display will present a first image generated from the first targeted advertising content selected by the first advertiser to the first viewing zone, and present a second image generated from the second targeted advertising content selected by the second advertiser to the second viewing zone; paragraph [0070]: FIGS. 9B and 9C depict examples in which the MV pixels 12a-12l function to form two different images for two different viewers located at two viewing zones; Yeoh’s paragraph [0087]: The multilayer diffraction grating 832 can include twelve spectrally and polarization state selective layers, each having a predetermined grating period and orientation designed based on a predetermined operating wavelength to diffract one component of the twelve component beam 845 in a particular direction for each orientation of the scanning mirror 830).


Regarding claim 7, Thompson as modified by Yeoh and Heo discloses the computer-implemented method of claim 1, further comprising:
in response to the first user reaching a predetermined threshold, changing the personalized, dynamic image based on received input of the first user, wherein the predetermined threshold is based on distance and time of the first user with respect to an area and an event (Heo’s paragraph [0021]: determine, based on the location information received by the communication unit, that the vehicle has entered an area within a predetermined distance from an intersection at which the vehicle changes a travel direction according to a preset route information; detect an object located around the intersection through the sensing unit; and control the display unit to output a route to an entrance of the intersection based on information related to the object located around the intersection; paragraph [0148]: The short-range communication unit 410 may construct short-range area networks to perform short-range communication between the vehicle 100 and at least one external device).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Thompson’s to operate predetermined wavelength in particular direction as taught by Yeoh, to display image based on user’s preference and characteristic; and combine Thompson and Yeoh’s to alter display within a predetermined threshold as taught by Heo, to display appropriate information to guide a user to a destination in an optimized manner.

Claim 8 recites the functions of the apparatus recited in claim 15 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 15 applies to the medium steps of claim 8.
Claim 9 recites the functions of the method recited in claim 2 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the method steps of claim 9.
Claim 10 recites the functions of the apparatus recited in claim 17 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 17 applies to the medium steps of claim 10.
Claim 11 recites the functions of the method recited in claim 4 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 4 applies to the method steps of claim 11.
Claim 12 recites the functions of the method recited in claim 5 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 5 applies to the method steps of claim 12.
Claim 13 recites the functions of the method recited in claim 6 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the method steps of claim 13.
Claim 14 recites the functions of the method recited in claim 7 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 7 applies to the method steps of claim 14.
Claim 16 recites the functions of the method recited in claim 2 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 2 applies to the apparatus steps of claim 16.
Claim 18 recites the functions of the method recited in claim 4 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 4 applies to the apparatus steps of claim 18.
Claim 19 recites the functions of the method recited in claim 5 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 5 applies to the apparatus steps of claim 19.
Claim 20 recites the functions of the method recited in claim 7 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 7 applies to the apparatus steps of claim 20.

Response to Arguments

Applicant's arguments filed 4/12/2021, page 10 - 11, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Thompson U.S. Patent Application 20190019218 in view of Yeoh U.S. Patent Application 20180120559, and further in view of Heo U.S. Patent Application 20190179331, as outlined above.

Applicant argues on page 8-9 about the claim objection:

In reply, the examiner noticed that specification recites “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”, the examiner didn’t apply 101 computer program rejection, but just object the claims. The applicant need to amend the claims for better clarification, currently the preamble of claim 8-14 are confusing.



In reply, the rejection is based on Thompson, Park and Heo combined. Thompson discloses dynamically altering multiple personalized, dynamic displays associated with the first user based on transmitted input of the first user and the identified location of the first user (paragraph [0116]: in step 108 of FIG. 10… the MV display will present a first image generated from the first targeted advertising content selected by the first advertiser to the first viewing zone, and present a second image generated from the second targeted advertising content selected by the second advertiser to the second viewing zone; paragraph [0070]: FIGS. 9B and 9C depict examples in which the MV pixels 12a-12l function to form two different images for two different viewers located at two viewing zones);
wherein the dynamic displays is personalized for the first user based on the angle, speed, and distance and the content displayed within the dynamic display is a location, time, event or communication that provides information to the first user along the predicted path (paragraph [0047]: the appearance of each MV pixel 12 from the perspective of a viewer is dependent upon the angle at which the viewer looks to the MV pixel 12; paragraph [0052]: for each point in the 2D viewing zone coordinate system 40' to have a unique viewing angle to the MV pixels 12a-12l, such that the bundle of beamlets directed towards each viewing zone, which is formed of one or more of those points each having a unique viewing angle, can be uniquely identified; paragraph [0086] The attributes that may be used to select and associate targeted 
Yeoh discloses dynamic displays using diffraction grating by modifying a calculated wavelength associated with the first user (paragraph [0087]: The multilayer diffraction grating 832 can include twelve spectrally and polarization state selective layers, each having a predetermined grating period and orientation designed based on a predetermined operating wavelength to diffract one component of the twelve component beam 845 in a particular direction for each orientation of the scanning mirror 830; Yeoh’s teaching of multilayer diffraction grating can be combined with Thompson’s device, to operate personalized wavelength in particular direction for each user).
Heo discloses in response to the first user reaching a predetermined threshold, dynamically alter dynamic displays based on the transmitted input of the first user, a predicted path of the first user, and the identified location of the first user (paragraph [0021]: determine, based on the location information received by the communication unit, that the vehicle has entered an area within a predetermined distance from an intersection at which the vehicle changes a travel direction according to a preset route information; detect an object located around the intersection through the sensing unit; and control the display unit to output a route to an entrance of the intersection based on information related to the object located around the intersection; paragraph [0148]: The short-range communication unit 410 may construct short-range area networks to perform short-range communication between the vehicle 100 and at least one external device). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616